Monks, J.
Appellant was charged by indictment with the crime of embezzlement under the provisions of section 2031, Burns’ E. S. 1891 (Acts 1891, p. 395).
Appellant moved to quash each count of the indictment, which motion was overruled. Appellant filed a special plea in bar, to which appellee demurred for want of facts, which demurrer was sustained by the court. The cause was continued and is still pending in the court below.
This appeal is taken from the decision of the court below overruling.the motion to quash, and in sustaining the. demurrer to the plea in bar.
It is settled law that appeals in criminal cases can only be taken from final judgments. Farrel v. State, 7 Ind. 345; Miller v. State, 8 Ind. 325; Wingo v. State, 99 Ind. 313: State v. Evansville, etc., R. R. Co., 107 Ind. 581.
No final judgment having been rendered in said cause, this court has no jurisdiction of the appeal.
The appeal is dismissed.